Hill, C. J.
1. Under the evidence in the case, as shown by the brief of evidence, and in view of the contention of counsel, according to the marginal note of the judge verifying the grounds of the motion for a new trial, the judge was fully justified in instructing the jury to the effect that no opprobrious words or abusive language would justify an assault and battery, unless uttered in the presence of the accused. Berry v. State, 105 Ga. 683 (31 S. E. 592).
2. No error of law appears, and the verdict is supported1 by the evidence.

Judgment affirmed.